              Case 1:18-cv-02551-AT Document 83 Filed 03/09/20 Page 1 of 4




                                 UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF GEORGIA

                                       ATLANTA DIVISION


DIEGO CERVANTES, Individually and )             Civil Action No. 1:18-cv-02551-AT
on Behalf of the Invesco 401(k) Plan )
and All Others Similarly Situated,   )          CLASS ACTION
                                     )
                         Plaintiff,  )          PLAINTIFF’S NOTICE OF MOTION
                                     )          FOR PRELIMINARY APPROVAL OF
      vs.                                       SETTLEMENT
                                     )
INVESCO HOLDING COMPANY              )
(US), INC., et al.,                  )
                                     )
                         Defendants. )
                                     )



          Plaintiff Diego Cervantes, on behalf of himself and each Class Member,

respectfully moves this Court, at a date and time to be set by the Court, for an order

preliminarily approving the proposed settlement of the above-captioned securities

class action lawsuit (the “Action”) for a total of $3,470,000.00 in cash that, if

approved, will resolve all claims in the Action, approving the form and manner of




Cases\4834-6313-6183.v1-3/9/20
              Case 1:18-cv-02551-AT Document 83 Filed 03/09/20 Page 2 of 4




providing notice of the Settlement to the Class, and setting a hearing date for final

approval of the Settlement, approval of the proposed Plan of Allocation, and Class

Counsel’s motion for an award of attorneys’ fees and expenses.

          This motion is supported by the accompanying Memorandum in Support of

Motion for Preliminary Approval of Class Action Settlement, the Settlement

Agreement and all related exhibits.

          Attached hereto as Exhibit 1 is the proposed Order Preliminarily Approving

Settlement and Providing for Notice.

 DATED: March 9, 2020                   HERMAN JONES LLP


                                        /s/ John C. Herman
                                        JOHN C. HERMAN
                                          (Georgia Bar No. 348370)
                                        CARLTON R. JONES
                                          (Georgia Bar No. 940540)
                                        3424 Peachtree Road, N.E., Suite 1650
                                        Atlanta, GA 30326
                                        Telephone: 404/504-6500
                                        404/504-6501 (fax)
                                        jherman@hermanjones.com
                                        cjones@hermanjones.com

                                        Local Counsel




                                          -1-
Cases\4834-6313-6183.v1-3/9/20
              Case 1:18-cv-02551-AT Document 83 Filed 03/09/20 Page 3 of 4




                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        SAMUEL H. RUDMAN
                                        EVAN J. KAUFMAN
                                        58 South Service Road, Suite 200
                                        Melville, NY 11747
                                        Telephone: 631/367-7100
                                        631/367-1173 (fax)
                                        srudman@rgrdlaw.com
                                        ekaufman@rgrdlaw.com

                                        JOHNSON FISTEL, LLP
                                        MICHAEL I. FISTEL, JR.
                                         (Georgia Bar No. 262062)
                                        WILLIAM W. STONE
                                         (Georgia Bar No. 273907)
                                        40 Powder Springs Street
                                        Marietta, GA 30064
                                        Telephone: 470/632-6000
                                        770/200-3101 (fax)
                                        michaelf@johnsonfistel.com
                                        williams@johnsonfistel.com
                                        Attorneys for Plaintiff




                                          -2-
Cases\4834-6313-6183.v1-3/9/20
              Case 1:18-cv-02551-AT Document 83 Filed 03/09/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

          I hereby certify that on March 9, 2020, I electronically filed the above

document with the Clerk of Court using CM/ECF which will send electronic

notification of such filing to all registered counsel.

                                       By: /s/ Carlton R. Jones
                                           Carlton R. Jones
                                             (Ga. Bar No. 940540)
                                           HERMAN JONES LLP
                                           cjones@hermanjones.com




                                           -3-
Cases\4834-6313-6183.v1-3/9/20
